DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2019 and October 12, 2021 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-8 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 8, as a whole, are directed to the abstract idea of determining if a package can be stored in a storage device, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by following rules for determining if a package is able to be stored See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating if a package can be stored in a storage device. The method of organizing human activity and mental process of “determining if a package can be stored in a storage device,” is recited by claiming the following limitations: acquiring storage device information, acquiring 
With regards to Claims 2-7, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: transmitting key information, perform a notification of the determination, acquire a size of the predetermined region, acquire history information, acquire receipt information, and acquire storage device information for a vehicle type.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 8 recite the additional elements: a storage device, a portable terminal, a server device, a transmitter, a receiver, and a processor which are used to perform the acquiring and determining steps. The storage device in these steps are recited at a high level of generality, i.e., as a generic storage device performing a generic securing function. These a portable terminal, a server device, a transmitter, a receiver, and a processor limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort 
Alice/Mayo Framework Step 2B:
Claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a portable terminal, a server device, a transmitter, a receiver, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a storage device (Specification [0088]), a portable terminal (Specification [0040]), a server device (Specification [0048]), a transmitter (Specification [0031], 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (U.S. P.G. Pub. 2017/0286893 A1), hereinafter Clark.

Claim 1. 
Clark discloses server device configured to determine whether or not a package is able to be stored in a predetermined region of a storage device, the predetermined region being lockable and unlockable, the server device comprising 
a processor (Clark [0033], [0037], [0041], [0065] processor) configured to: 
acquire storage device information that is information about a size of the predetermined region in the storage device (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); 
acquire package information that is information about a size of the package to be stored in the predetermined region (Clark Fig. 4 Item 404, [0051], [0053], [0060], [0062] determine size of an item); and 
perform a determination to determine whether or not the package is able to be stored in the predetermined region, based on the package information and the storage device information (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle).

Claim 4. 
Clark discloses all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
acquire, as the storage device information from the storage device, a result of sensing the size of the predetermined region (Clark [0062] determine size of a space in the vehicle for carrying the item).

Claim 5. 
Clark discloses all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
acquire a history about package storage of the storage device (Clark [0039] drivers candidates must undergo qualification providing a resume); and 
perform the determination further based on the history (Clark [0047] driver qualification may vet drivers and their vehicles).

Claim 7. 
Clark discloses all of the elements of claim 1, as shown above. Additionally, Clark discloses:  
the storage device is a vehicle (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); and 
the processor is configured to acquire the storage device information defined for each vehicle type (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Wolter et al. (U.S. 10,657,486 B1), hereinafter Wolter.

Claim 2. 
Clark discloses all of the elements of claim 1, as shown above. However, Clark does not disclose the following limitation, but Wolter does:  
wherein the processor is configured to, when the processor determines that the package is able to be stored in the predetermined region, transmit key information to a portable terminal possessed by a user who intends to store the package in the predetermined region, the key information being used for unlocking the predetermined region (Wolter (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container).
One of ordinary skill in the art would have recognized that applying the known technique of providing an unlock code to a recipient of Wolter to Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such secured delivery through the use of a lock code. Further, applying a lock code sent to a recipient to Clark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient. 

Claim 3. 
Clark in view of Wolter teaches all of the elements of claim 2, as shown above. Additionally, Clark discloses: 
perform notification to a predetermined device when the processor determines that the package is not able to be stored in the predetermined region (Clark [0063], [0064] reject the request).

Claim 6. 
Clark discloses all of the elements of claim 5, as shown above. However, Clark does not disclose the following limitation, but Wolter does: 
acquire receipt information from a recipient, the receipt information indicating that the recipient has taken out the package from the storage device (Wolter (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history); and 
perform the determination further based on the receipt information (Wolter (Col. 4 Lines 1-18) container information; (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history).
One of ordinary skill in the art would have recognized that applying the known technique of recording completed deliveries of Wolter to Clark would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such monitoring the completion of an order. Further, applying container tracking to Clark, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient order confirmation for the intended recipient that allows the intended recipient to find out if an item has been incorrectly delivered. 

Claim 8. 
Clark discloses a delivery system, however for the following limitation: 
a storage device configured to be locked and unlocked based on authentication information acquired from a portable terminal; and 
Clark discloses using a vehicle for carrying an item (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item). However, Clark does not disclose locking the item, but Wolter does (Wolter Col. 4 Line 51-Col. 5 Line 4) lockable container can be unlocked remotely).
One of ordinary skill in the art would have been motivated to incorporate locks to secure the item of Clark in order to provide a recipient greater peace of mind that they will be the one to receive their item. It would have been obvious to one of ordinary skill in the art before the effective filing date to include locks for transporting items in containers as taught by Wolter in the system of Clark, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Clark’s system with the improved functionality to provide improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient.
Clark discloses the following limitations:
a server device configured to determine whether or not a package is able to be stored in a predetermined region of the storage device (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle), wherein: 
the storage device includes a transmitter configured to transmit storage device information that is information about a size of the predetermined region in the storage device (Clark Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); 
the server device includes a receiver configured to acquire the storage device information, and a processor (Clark [0033], [0037], [0041], [0065] processor; Fig. 4 Item 406, [0047], [0062] determine size of a space in a vehicle for carrying an item); and 
the processor is configured to 
acquire package information that is information about a size of the package to be stored in the predetermined region (Clark Fig. 4 Item 404, [0051], [0053], [0060], [0062] determine size of an item), and 
determine whether or not the package is able to be stored in the predetermined region, based on the package information and the storage device information (Clark [0042], [0060], [0062], [0063] determine if the item fits within the dimensions of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628